               Case 2:21-cv-00982-AJS Document 1 Filed 07/23/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 BETH SNEDEKER,                                  )   CIVIL DIVISION
                                                 )
                           Plaintiff,            )   No: 2:21-CV-       982
                                                 )
          v.                                     )
                                                 )   ELECTRONICALLY FILED
 MIDLAND CREDIT MANAGEMENT,                      )
 INC.,                                           )
                                                 )   JURY TRIAL DEMANDED
                           Defendant.            )

                          PETITION FOR REMOVAL OF CIVIL ACTION


         PLEASE TAKE NOTICE Defendant, MIDLAND CREDIT MANAGEMENT, INC.

(hereinafter referred to as “Midland”), hereby removes to this Court the state court action described

below.

         1.       On or about June 21, 2021, Plaintiff filed an action via Complaint in the Court of

Common Pleas of Allegheny County, State of Pennsylvania, entitled and captioned: Beth Snedeker

v. Midland Credit Management, Inc. and assigned Case No: AR 21-002635.

         2.       Midland was served with the Complaint on June 23, 2021.

         3.       The following pleadings have been filed in this action to date:

                  (a)     Complaint;

                  (b)     Praecipe for Entry of Appearance; and

                  (c)     Notice of Filing of Petition for Removal of a Civil Action.

See pleadings attached hereto as Exhibit “A”.
             Case 2:21-cv-00982-AJS Document 1 Filed 07/23/21 Page 2 of 4




       4.       This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. §1331, and is one which may be removed to this Court by Defendant pursuant to the

provisions of 28 U.S.C. §1441(b) in that it arises under the Fair Debt Collection Practices Act

(“FDCPA”) 15 U.S.C. §1692a, et seq.

       5.       The Court of Common Pleas of Allegheny County, Pennsylvania, Civil Division,

is located within the jurisdiction of the United States Court for the Western District of

Pennsylvania. This Court is the court embracing the place where the action is pending.

       6.       This Complaint is removable to the United States District Court for the Western

District of Pennsylvania, from the Court of Common Pleas of Allegheny County, Pennsylvania,

Civil Division pursuant to 28 U.S.C. §1331, §1441 and §1681.

       7.       The Complaint alleges the action is brought under the FDCPA. As such, this Court

has federal question jurisdiction over this action pursuant to 28 U.S.C. §1331.

       8.       This Notice of Removal is being filed within 30 days of the date upon which

Plaintiff’s Complaint was served.

       9.       Pursuant to 28 U.S.C. §1446(b), a Notice of Removal “shall be filed within thirty

days after receipt by the Defendant, through service or otherwise, of a copy of the initial pleading.

       10.      Concurrently, Defendant provided written notice of this Petition for Removal to

Plaintiff’s counsel and filed a copy with the Court of Common Pleas of Allegheny County,

Pennsylvania, Civil Division, as required by 28 U.S.C. §1446(d).




                                                 2
           Case 2:21-cv-00982-AJS Document 1 Filed 07/23/21 Page 3 of 4




       WHEREFORE, Defendant removes to this Court the above-entitled action, now pending

in the Court of Common Pleas of Allegheny County, Pennsylvania, Civil Division, and requests

that this action be placed on the docket of this Court for further proceedings as though this action

had originally been instituted in this Court.

                                                Respectfully submitted,

                                                MARSHALL DENNEHEY
                                                WARNER COLEMAN & GOGGIN


                                       BY:
                                                Danielle M. Vugrinovich, Esquire
                                                PA ID #88326
                                                Attorney for Defendant, Midland Credit
                                                Management, Inc.
                                                Union Trust Building, Suite 700
                                                501 Grant Street
                                                Pittsburgh, PA 15219
                                                412 803-1185
                                                412 803-1188/fax
                                                dmvugrinovich@mdwcg.com




                                                   3
            Case 2:21-cv-00982-AJS Document 1 Filed 07/23/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Petition for

Removal of a Civil Action has been served upon the following known counsel of record this 23rd

day of July 2021, via electronic mail:

                               Emily S. Gomez-Hayes, Esquire
                             The Law Office of Emily Gomez, LLC
                                 2011 Noble Street, Suite 201
                                    Pittsburgh, PA 15218
                                    esg@egomezlaw.com
                                   (Counsel for Plaintiff)


                                             MARSHALL DENNEHEY
                                             WARNER COLEMAN & GOGGIN




                                             DANIELLE M. VUGRINOVICH, ESQUIRE
                                             Attorney for Defendant, Midland Credit
                                             Management, Inc.




LEGAL/139933131.v1
